Citation Nr: 0938849	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-29 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly pension benefits on the basis 
of aid and attendance and/or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION


The veteran had active military service from December 1971 to 
May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO) in Huntington, West Virginia and Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran is not blind or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

2.  The Veteran is able to feed and clothe himself and is not 
bedridden or incapable of attending to the wants of nature 
without assistance.

3.  The Veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

4.  The Veteran is not at least 65 years of age, his combined 
disability rating for pension purposes is 60 percent, he does 
not have a single disability rated as 100 percent disabling, 
and is not confined to home due to his disabilities.    


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need of aid and attendance of another person and being 
housebound are not met.  38 U.S.C.A. §§ 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The U.S. Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in October 2004 and March 
2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, 
the letters informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was accorded a VA general medical examination in 
June 2004, and an Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance in October 
2004.  38 C.F.R. § 3.159(c)(4).  The VA examinations report 
are thorough and are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



Special Monthly Pension

Entitlement to a special monthly pension for aid and 
attendance benefits is predicated upon the evidence of record 
showing that the veteran is so helpless as to need regular 
aid and attendance of another person.  A person shall be 
considered to be in need of regular aid and attendance if 
such person is (1) a patient in a nursing home on account of 
mental or physical incapacity, or (2) helpless or blind, or 
so nearly helpless or blind as to need the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351.  Where an otherwise eligible veteran is in 
need of regular aid and attendance, an increased rate of 
pension is payable.  38 U.S.C.A. § 1521(d).

Determination as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determination, consideration is given 
to such conditions as: inability of the claimant to dress and 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself due to loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.

"Bedridden" will be a proper basis for the determination, 
and it is defined as that condition which, through its 
essential character, actually requires that all the 
disability conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal function, which the claimant is unable to perform, 
should be considered in connection with his contention as a 
whole.  It is only necessary that the evidence establishes 
that the claimant is so helpless as to need regular aid and 
assistance, not that there is a constant need.  38 C.F.R. § 
3.352(a).



Where a veteran does not meet the qualifications for pension 
at the aid and attendance rate, another special monthly 
pension may be applicable.  In such a situation, under 38 
U.S.C.A. § 1513(a) as combined with 38 U.S.C.A. § 1521(a) and 
(e), a special monthly pension may be paid to a veteran, who 
is 65 years of age or older, meets the service requirement of 
§ 1521, and possesses a minimum disability rating of 60 
percent.  See Hartness v. Nicholson, 20 Vet. App. 216 (2006).

The Veteran filed his claim for aid and attendance in August 
2004.  For pension purposes, his disabilities include 
emphysema rated as 30 percent disabling, degenerative disc 
disease and degenerative joint disease of the lumbar spine 
rated as 20 percent disabling, esophageal reflux disease 
rated as 10 percent disabling, tension headaches rated as 10 
percent disabling, status post myocardial infarction with 
angina rated as 10 percent disabling, history of pterygium 
rated as noncompensably disability, and avulsion of left 
great toenail rated as noncompensably disabling.  Service 
connection is not in effect for any disability.  The 
Veteran's combined disability rating for pension purposes is 
60 percent. 

In this case, the criteria for aid and attendance benefits 
are not met.  The evidence of record shows that the Veteran 
is not a patient in a nursing home due to mental or physical 
incapacity, nor is he helpless or blind, nor so nearly 
helpless and blind as to need the aid and assistance of 
another person. 

In June 2004, the veteran underwent a VA general medical 
examination.  After physical examination of and interview 
with the veteran, the examiner diagnosed tobacco abuse, 
emphysema, coronary artery disease, Type IV hyperlipidemia, 
marked obesity, and longstanding low back symptoms, x-ray of 
6/2/04 showed degenerative disc disease of the lumbar spine, 
narrowing of L4-5 and L3-4 disc spaces, minimal spurring.

On the August 2004 VA examination for housebound status or 
permanent need for aid and attendance, a VA physician 
indicated that the Veteran had no restrictions of upper 
extremities with respect to activities of daily living and 
that most days, the veteran had no restrictions of the lower 
extremities.  The examiner noted that the veteran stated that 
he intermittently has low back pain that radiates to 
bilateral legs and keeps him from doing "anything."  The 
veteran reported that he stays in bed 12 hours from 9 pm to 9 
am and lies on the couch and watches T.V. from 9 am to 9 pm.  
The veteran also reported that he gets up at 8 to 9 am and 
showers, etc. independently, his girlfriend makes him 
breakfast, he goes to the couch due to "sorryness", lays on 
the couch all day, almost never eats lunch, his girlfriend 
makes dinner, and he is back to bed at 9 pm.  The veteran was 
noted to be able to walk one block without the assistance of 
another person and that he goes more than one block daily to 
his mailroom, shops once a week by himself, and his sister 
pays his bills.  The veteran reported that intermittently he 
uses a wood cane to ambulate.  The examination noted in 
additional remarks that the veteran stated that he is not 
homebound by the criteria the examiner showed him (i.e., that 
the veteran required the daily personal health care services 
of a skilled provider without which the veteran would require 
hospital, nursing home or other institutional care) and 
certified that daily skilled services not needed. 

In September 2004, the veteran was noted to be ambulatory and 
his gait steady.

In October 2004, the veteran underwent a VA aid and 
attendance or housebound examination.  The veteran reported 
that he lies around all the time and doesn't feel like doing 
anything.  The veteran also reported that his girlfriend went 
to the grocery store and helped him out a lot.  The veteran 
reported early morning stiffness and pain that sometimes gets 
betters and sometimes worse.  The veteran stated that 
sometimes lying will help but that he had to move frequently 
to keep comfortable.  The veteran reported that he naps in 
the afternoon and that on a good day, he goes out and sits on 
the porch.  The veteran reported that he drives around town 
only.  He also reported experiencing loss of vision and 
vision blacks out once or twice a week and sometimes less.  
The veteran also noted that he experiences dizziness weekly, 
severe memory loss, and occasionally experiences imbalance 
that affects his ability to ambulate.  The veteran also 
stated that he suffered from poor vision and was unable to 
dress, undress, and bathe.  However, the examiner noted that 
the veteran did not appear to suffer from long term or short 
term memory loss and that in August 2004, the veteran drove 
himself to the VA in Somerset and reported that he could 
bathe himself.  The examiner stated that the veteran could 
walk without the assistance of another person, that he did 
not need aid for ambulation, and that there were no 
restrictions for the veteran leaving his home.  The veteran 
did have limitation of motion of cervical and thoracolumbar 
spine.  The examiner stated that there were no upper 
extremity range of motion limitations that inhibit the 
veteran bathing or dressing himself, etc.  The examiner 
diagnosed lumbar DJD/DDD with mild to moderate limit to 
activities, walking and chores; COPD with moderate limitation 
to physically demanding activities.   

There is no competent medical evidence establishing that the 
Veteran is unable to perform activities of daily living due 
to a disability.  The record shows that the Veteran's 
disabilities do not cause him to be so helpless as to need 
regular aid and attendance of another person or cause him to 
be bedridden.  The Veteran seeks medical treatment for his 
disabilities; but he is not helpless, he can perform his 
activities of daily living, he is mobile, and he is not 
bedridden.  


Although a posttraumatic stress disorder (PTSD) screening was 
positive in 2004, there is no evidence that the Veteran has a 
psychiatric diagnosis.  The medical evidence shows that the 
Veteran is not blind.  The veteran's most recent 
ophthalmology screen note of record indicates that the 
veteran's visual acuity was 20/20.  

In this case, the criteria for aid and attendance benefits 
are not met.  The evidence of record shows that the Veteran 
is not a patient in a nursing home due to mental or physical 
incapacity, nor is he helpless or blind, nor so nearly 
helpless and blind as to need the aid and assistance of 
another person.

Moreover, the Veteran does not establish a factual need for 
aid and attendance.  Although his activity is limited by the 
chronic low back pain and emphysema, he is mobile and is 
capable of dressing himself, keeping himself ordinarily clean 
and presentable and feeding himself.  He can attend to the 
wants and needs of nature and protect himself from the 
hazards and dangers incident to his daily environment.

Thus, it is not established that his disabilities render him 
unable to attend to the needs of daily living without the 
regular aid and assistance of another person.  He is 
independent and can manage his own affairs.  Accordingly, the 
Board concludes that the requirements for special monthly 
pension based upon the need for regular aid and attendance of 
another person have not been met.


ORDER

Entitlement to special monthly pension benefits on the basis 
of aid and attendance and/or being housebound is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


